Citation Nr: 0312236	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-25 431	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person prior to 
April 9, 1999.


WITNESSES AT HEARING ON APPEAL

The veteran and a friend, J.I.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to special monthly pension benefits.  The veteran 
testified before the undersigned in July 1997; a transcript 
of that hearing is associated with the claims file.

In the course of this appeal, the RO has granted entitlement 
to service connection for additional disabilities and/or has 
assigned increased ratings to the veteran's service-connected 
disabilities.  Specifically, in a rating decision dated in 
July 1998, the RO granted entitlement to service connection 
for asbestosis and assigned an initial evaluation of 10 
percent, effective June 17, 1997; that rating was later 
revised to reflect assignment of a 30 percent rating 
effective back to June 17, 1997.  The veteran did not, 
however, appeal with respect to the effective date of the 
grant of service connection for asbestosis.  The Board 
further notes that during the appeal the RO granted the 
veteran entitlement to a 100 percent rating for his 
respiratory disability and, entitlement to special monthly 
compensation based on the need for regular aid and 
attendance, both effective April 9, 1999.  An award of 
special monthly compensation based on the need for regular 
aid and attendance represents a greater benefit than an award 
of special monthly pension based on either the need for 
regular aid and attendance or based on housebound status.  As 
such, the issue of entitlement to special monthly pension 
beginning on and subsequent to April 9, 1999, has been 
rendered moot.  The issue in appellate status has been 
rephrased to reflect the above.  

A review of the claims file, to include the Board's April 
1998 remand, reflects that multiple additional issues have 
been raised, appealed, withdrawn and resolved during the 
course of the instant appeal.  In particular, the Board notes 
that the RO issued a statement of the case in December 2002, 
on the issues of entitlement to an effective date prior to 
April 9, 1999, for the grants of a 100 percent rating for 
service-connected lung disability and special monthly 
compensation based on the need for regular aid and 
attendance, and, on the issue of entitlement to an automobile 
and adaptive equipment.  In a letter dated in March 2003, the 
RO advised the veteran as to the status of his appeal based 
on entitlement to special monthly pension prior to April 9, 
1999, and specifically notified the veteran that no 
additional issues were in appellate status at that time.  The 
RO set out its reasons for concluding that the veteran had 
not timely perfected an appeal to the issues included in the 
December 2002 statement of the case.  The veteran has not 
addressed those matters in any written communication since 
the March 2003 letter.  As such, they are not before the 
Board and will not be further discussed herein.

Additionally, other matters raised in the Board's April 1998 
remand were addressed in a rating decision dated in May 1999 
(whether new and material evidence had been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disability; entitlement to service connection for 
a left knee disability; and, entitlement to an increased 
rating for eye disability) or a statement of the case issued 
in July 1998 (entitlement to an increased rating for a right 
ankle disability).  The veteran did not timely express 
disagreement or perfect an appeal with respect to such 
matters.  In that regard, the Board notes that those matters 
have not been certified for appeal and there is no indication 
that the veteran has been informed or is otherwise of the 
belief that such matters are in appellate status.  See 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

A review of the claims file further reflects that the RO is 
currently taking appropriate action with respect to the 
following as-yet unadjudicated issues:  entitlement to 
service connection for growths on the roof of the mouth and 
entitlement to service connection for heart disease, claimed 
as secondary to service-connected lung disability.  These 
matters are not, however, currently in appellate status and 
will not be further discussed herein.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  As of April 8, 1999, the veteran's disabilities included 
asbestosis with emphysema and pulmonary hypertension, 
evaluated as 30 percent disabling; recurrent right ankle 
sprains, status post stabilization for delayed primary 
repair, evaluated as 40 percent disabling; depressive 
reaction/passive dependent personality/paranoid 
schizophrenia, 30 percent disabling; and, a duodenal ulcer, a 
post-operative, left nevus conjunctiva, a bilateral foot 
disability, hiatal hernia and refractive error, each 
noncompensably evaluated.

3.  Prior to April 9, 1999, the veteran's service and 
nonservice-connected disabilities rendered him so helpless as 
to be unable to adequately attend to the needs of daily 
living or to adequately protect himself from the hazards and 
dangers inherent in his daily environment without the regular 
assistance of another person.


CONCLUSION OF LAW

The criteria for an award of special monthly pension, based 
on the need for regular aid and attendance of another person, 
were met prior to April 9, 1999.  38 U.S.C.A. § 1521(d) (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
In rating decision dated in November 1996 and March 1997, the 
RO included recitation of the requirements for an award of 
special monthly pension based on the need for regular aid and 
attendance or based on housebound status, and cited to the 
evidence against the veteran's claim.  The legal criteria, 
evidence considered and reasons and bases for the denial were 
set out in full in the statement of the case issued in May 
1997.  

The Board discussed the legal criteria and evidence of record 
in its April 1998 remand, and specifically requested 
additional development in furtherance of the claim.  In a 
letter dated in May 2001, the RO specifically responded to 
the veteran's inquiry relevant to the definition of 
"substantially confined".  Finally, in the supplemental 
statement of the case issued in December 2002, the RO again 
advised the veteran of the criteria governing entitlement to 
special monthly pension, the evidence considered and the 
reasons and bases for the continued denial.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant to the duty to assist, the claims files contains 
records of medical treatment and examination opinions 
pertinent to the nature and severity of his disabilities and 
the resulting impact on his daily functioning prior to April 
9, 1999.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  



The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In any case, in this decision the Board grants entitlement to 
special monthly pension based on the need for regular aid and 
attendance of another person prior to April 9, 1999.  As 
such, the Board finds that no further action is required to 
comply with the VCAA and the implementing regulations.

Legal Criteria

38 U.S.C.A. § 1521 (West 2002) provides that "each veteran 
of a period of war who meets the service requirements of this 
section and who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  38 U.S.C.A. § 1521 further provides for an 
increased rate of pension, in the form of a special monthly 
pension, when an otherwise eligible veteran is in need of 
regular aid and attendance, or, if not in need of aid and 
attendance has a single disability rated as permanent and 
total, and, (1) has an additional disability or disabilities 
independently ratable at 60 percent, or, (2) is permanently 
housebound.  38 U.S.C.A. § 1521(d), (e), implemented at 38 
C.F.R. § 3.351(b), (c), and (d).



A need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An individual will be considered in need 
of regular aid and attendance if he:  (1) Is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to five degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (Rating Schedule) (not including ratings 
based upon unemployability under § 4.17 of this chapter):  
(1) Has additional disability or disabilities independently 
ratable as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met with the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.351(d).

Factual Background

In May 1996, the veteran applied for nonservice-connected 
pension benefits.  He denied hospitalizations, but reported 
receipt of medical care for an ulcer, arthritis, right ankle 
problems, respiratory problems and a nervous condition.  He 
indicated that he was assisted in certain aspects of daily 
living by a live-in attendant and by his mother.  A VA 
outpatient record dated in May 1996 reflects that the veteran 
was seen for complaints of having blacked out a day earlier, 
during which time he could not find the steering wheel and 
experienced shaking in his legs.  He presented with a history 
of multiple medical problems, to include severe coughing.  
The veteran gave further detail about the incident while 
driving, stating that he had not lost consciousness.  
Examination revealed pitting edema in the extremities.  The 
veteran was also noted to have a history of problems to 
include anxiety.  The impression was a probable vasovagal 
episode.

In June 1996, the veteran appeared for a VA general medical 
examination.  The VA examiner noted that the veteran was 
partially confined to a wheelchair and otherwise used a 
crutch for ambulation.  The veteran indicated that a live-in 
attendant helped him with laundry, cleaning, doing the dishes 
and carrying the groceries.  The examiner noted that the 
veteran had been seen in May 1996 for shortness of breath but 
demonstrated no shortness of breath or chest pain on current 
examination.  The veteran was described as well-built and 
well-nourished, with normal gait, carriage and posture.  The 
veteran was able to stand and walk for a few yards without 
assistance.  He was noted to have weakness in right ankle 
plantar flexion, as well as marked atrophy of the right calf 
muscle and a right calf deformity.  The examiner indicated 
that the veteran used a short leg double upright brace due to 
right ankle instability.  The examiner also noted that the 
veteran had a depressive reaction and passive-dependent 
personality/paranoid schizophrenia.  The examiner indicated 
the veteran was unable to work.

In a decision dated in July 1996, the RO granted the veteran 
entitlement to nonservice-connected pension benefits, 
effective May 22, 1996.  

In August 1996, the veteran applied for increased pension 
benefits based on the need for regular aid and attendance of 
another person.  He stated that a live-in attendant helped 
him to place and remove his right lower extremity brace, and 
also did the laundry, dishes, cooking and cleaning.  The 
veteran submitted medical statements in support of his claim.  
One, dated May 6, 1992, reflects diagnoses of peptic ulcer 
disease and emphysema, and notes that a VA staff physician 
had indicated that due to medical conditions the veteran 
would need an attendant at all times to reside with him.  The 
record referred to a VA progress note dated May 5, 1992.  The 
form was signed by VA's Chief, Medical Administration 
Service.

VA outpatient records reflect that the veteran appeared at 
the VA facility for treatment and evaluation from July to 
September 1996.  Records reflect that he brought in his old 
brace to be replaced and was provided with a new pair of 
shoes.  Motor strength was noted to be at least 4+ in the 
right lower extremity at that time.  One August 1996 record 
includes note that the veteran had had two coughing spells 
and had almost passed out.  The veteran indicated that he had 
been driving at the time and that his leg became spastic such 
that it was difficult to control the steering wheel.  August 
records also include note of the veteran's account of 
coughing spells, frequent use of inhalers and chest pains.  
Examination in August revealed tachycardia and mildly labored 
breathing.  The veteran was in a wheelchair and was noted not 
to use accessory muscles.  There was mild clubbing in the 
feet.  The examining physician noted mild dyspnea that was 
confounded with signs and symptoms of anxiety.  Also in 
August 1996, the veteran presented with complaints of a sore 
in his mouth.  

In November 1996, the veteran reported for a VA examination.  
He was brought to the examination by VA transportation, 
accompanied by a live-in attendant, who was noted to have 
been with the veteran since 1992.  The veteran complained of 
epigastric discomfort, multiple joint pains and becoming 
easily upset.  It was noted that without a wheelchair the 
veteran was able to walk for 50 yards or less without 
crutches and with the use of braces due to instability.  The 
examiner noted weakness of plantar flexion in the right 
ankle, atrophy of the right calf muscle, right ankle swelling 
and instability.  The veteran was described as well-built and 
well-nourished with a good general appearance.  He was not 
anemic.  The examiner noted episodes of epigastric pain only 
twice per month, per the veteran's history.  The veteran 
reported shortness of breath on exertion.  The examiner also 
noted that the veteran was neither blind nor hospitalized.  
The examiner specified that the veteran had the ability to 
self-feed, fasten his clothing, bathe, shave and to attend to 
the needs of nature.  The veteran was acknowledged to have 
right lower extremity weakness and instability, resulting in 
poor balance and propulsion with the inability to weight 
bear.  The examiner noted that the veteran had episodes of 
dizziness and near-syncope without loss of memory, and that 
the veteran's poor balance affected his ability to ambulate.  
It was opined that the veteran was able to perform self care, 
but was not able to travel beyond the premises of the home.  
It was noted that the veteran was able to leave home for 
appointments with different physicians.  There was no note of 
any restrictions of the trunk or upper extremities.  The 
examiner concluded that the veteran had both physical and 
mental impairments and was unable to ambulate for short 
distances without assistance, and was qualified for regular 
aid and attendance.  The examiner stated that the veteran was 
capable of managing his own affairs.

Outpatient records dated in early 1997 reflect that the 
veteran again sought treatment for a growth in his mouth.  In 
April 1997, the veteran appeared for VA evaluation; the note 
indicates he was ambulating with crutches and not in his 
wheelchair at that time.  He reported having been on some 
farm land a day earlier when he stepped into a gopher-hole, 
reinjuring his ankle.  In June 1997, the veteran complained 
of increasing body pains.  He was advised to avoid activities 
that would aggravate the pain.  Another June record notes 
good strength in the veteran's extremities, but indicates 
that pain was the primary limiting factor.  Relevant to 
activities of daily living it was noted that the veteran was 
independent in his current set up but that he tired easily 
during the day.

A June 1997 report of VA examination notes that the veteran 
indicated he had pain all over and was thus confined to a 
wheel chair.  The veteran indicated he did use crutches at 
home and was able to take a few steps without crutches.  He 
stated that he used the wheel chair when leaving the house.  
Examination revealed that the veteran was able to stand on 
his bare feet and on his tiptoes, but declined to take any 
steps.  The examiner noted that veteran was able to step 
forward in a fairly normal fashion and balanced himself well 
on bare feet.  No swelling was noted and there was no 
evidence of incoordination; there was questionable laxity.  

In July 1997, the veteran appeared at the RO, accompanied by 
his friend/aide, to discuss VA benefit issues.  A July 1997 
VA outpatient record indicates that the veteran was short of 
breath and coughed up brownish phlegm.  He also complained of 
chest pains.  

The veteran reported for a VA examination in July 1997.  He 
complained of occasional shortness of breath.  The veteran 
presented himself as wheelchair-ridden, stating he "just 
cannot get up and do very much".  The examiner noted early 
changes of asbestos, with some history of emphysema.  Testing 
revealed mild expiratory flow obstruction. 

Also in July 1997, the veteran testified before the 
undersigned.  He reported that his aide assisted him by doing 
laundry, cleaning and cooking and also stated that he 
sometimes had someone come in to help with the cooking and to 
prepare his bath.  The veteran continued to note that the 
aide assisted the veteran with putting on his brace, and the 
veteran also indicated that he always used either crutches or 
a wheelchair.  He indicated he had a driver and would only 
drive himself right around his ranch.  He stated he lived all 
on one level and that he had no carpeting.  He stated he 
would sometimes help with the cooking but did none of the 
cleaning.  He stated that he tries to leave his property only 
once a month.  He stated he was beginning to have trouble in 
the bathroom and was having safety equipment installed.  

A December 1997 VA outpatient record notes the veteran's 
complaint of increased difficulty with breathing and bad 
pain.  His self-care was stated to be independent.  It was 
noted that he drove only on the farm.  He was also noted to 
cook sometime, but only with help secondary to his poor 
endurance.  The record includes note that the veteran had 
help in getting to a store, where he would shop using his 
electric scooter.  Upper extremity strength was 4/5, limited 
by pain.  He complained of poor endurance and it was 
recommended that he use the scooter as an energy conservation 
and pain management measure.

The claims file contains a report of contact dated in June 
1998, documenting a field examiner's attempt to contact the 
veteran and arrange for a home visit.  The field examiner 
described the veteran's need for time to prepare for the 
visit and the veteran's reluctance to provide his address and 
make his own home available for the field interview.  The 
examination was conducted in July 1998.  The veteran's driver 
confirmed that the veteran had been using his services for 
over three years.  The caregiver indicated providing the 
veteran with assistance in putting on and removing the leg 
brace, as well as with shoes and socks.  The caregiver also 
pushes the veteran for activities such as shopping and 
keeping appointments.  It was noted that the veteran did not 
utilize his leg brace as often as he should due to reported 
swelling and discomfort to his ankle.  The veteran indicated 
he was able to feed himself, but not able to cook or clean 
due to the inability to stand for any prolonged periods of 
time.  The veteran was able to see to the wants of nature 
without assistance.  It was noted that the veteran was not 
bedridden, but that his disabilities did incapacitate him 
from time to time and that bed confinement might be 
necessary.  The conclusion was that if the veteran did not 
have the assistance of his caregiver on a daily basis he 
would not be able to see to daily living activities as he 
would not be able to cook for himself or maintain his 
environment in a sanitary manner and would have difficulty 
keeping medical and other appointments.  The veteran was able 
to leave his mobile home and during the interview walked 
around with the assistance of crutches.  It was noted that 
the veteran became short of breath when walking for very 
short distances.  The field examiner stated that the veteran 
would not be able to care for himself due to the shortness of 
breath alone.  

VA records reflect that the veteran went to physical therapy 
in September 1998.

A February 1999 VA record notes the veteran to have mild 
obstructive airway disease, cough syncope and anxiety.  The 
veteran appeared after an episode of shortness of breath.  He 
complained of chest discomfort whenever taking a big breath.  
Other February records note the veteran's complaints of 
shortness of breath when walking even less than 1/2 block.  He 
also complained of chest pains with exertion and at rest.  
Examination revealed breathing problems with minimal 
exertion.

A VA outpatient record dated in March 1999 indicates that the 
veteran complained of blacking out, stating that the episodes 
went back to 1989 or 1990.  The veteran reported a current 
frequency of at most three times per week.  

An April 7, 1999, VA outpatient record indicates the veteran 
called and informed VA he was coughing up blood.

A VA outpatient record dated April 9, 1999, includes note 
that the veteran lived alone.  He complained of episodes of 
syncope associated with coughing paroxysms.  He indicated 
that he had an increased frequency of hemoptysis.  The 
examination also included note of the veteran's joint pain, 
but with manifested full motion in all joints.  Also noted, 
in handwriting, was that the veteran was paying someone $10 
an hour for transportation.

In May 1999, Dr. T. Yen opined that the veteran had shortness 
of breath with activities of daily living.

In a rating decision dated in February 2000, the RO granted 
entitlement to a 100 percent schedular rating for service-
connected asbestosis with emphysema and pulmonary 
hypertension, and also granted entitlement to special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person, both effective April 9, 1999.  
Prior to April 9, 1999, the veteran's disabilities included 
asbestosis with emphysema and pulmonary hypertension, 
evaluated as 30 percent disabling; recurrent right ankle 
sprains, status post stabilization for delayed primary 
repair, evaluated as 40 percent disabling; depressive 
reaction/passive dependent personality/paranoid 
schizophrenia, 30 percent disabling; and, a duodenal ulcer, a 
post-operative, left nevus conjunctiva, a bilateral foot 
disability, hiatal hernia and refractive error, each 
noncompensably evaluated.

Analysis

The veteran contends that he is entitled to a special monthly 
pension prior to April 9, 1999, by reason of the need for aid 
and attendance of another person.  He specifically alleges 
that he is unable to perform daily activities, to include 
shopping, cooking, cleaning, laundry, placing and removing 
his leg brace, or ambulating or otherwise traveling for any 
distance without assistance due to his lower extremity and 
respiratory problems.

The Board notes at the outset that the veteran is not 
entitled to special monthly pension by reason of being 
housebound because prior to April 9, 1999, the veteran did 
not have a single disability rated as 100 percent disabling, 
which is the first threshold or criteria that must be met for 
such an entitlement.

Therefore, the Board must instead determine whether the 
veteran has a factual need for aid and attendance based on 
the criteria set forth in 38 C.F.R. § 3.352(a).  

The veteran does not argue, and the record does not show, 
that he is unable to feed or dress himself or that he is 
unable to keep himself clean or attend to the wants of 
nature.  What the record does reflect is that by reason of 
shortness of breath, fatigue, and poor balance and 
instability requiring him to stay in a wheelchair or to use 
crutches, the veteran is unable to perform functions such as 
cooking, cleaning, laundry, shopping, etc. without 
assistance.  Notably, the veteran has had documented 
instances termed vasovagal in nature while driving, and his 
aide has also indicated that the veteran has fallen due to 
exhaustion when trying to assist in activities such as 
cooking.  Also noted is the veteran's need for his aide to 
assist him with his leg braces and with his shoes and socks, 
and, his more recently reported need to install safety 
devices such as handrails, etc., in his bathroom due to 
instability and fatigue.  The record also shows that the 
veteran has had a driver to bring him to medical appointments 
or to do his shopping, etc.

Based on consideration of the above complaints and associated 
medical findings, both a VA physician in November 1996, and a 
VA field examiner in July 1998, opined that the veteran 
required regular aid and attendance.  The November 1996 
physician specifically noted the veteran's inability to 
weight bear, the fact that the veteran had difficulty with 
ambulation and the veteran's lack of ability to leave his 
premises for much other than medical appointments.  
Consistent with the November 1996 examiner's assessment are 
outpatient notes such as the June 1997 notation that the 
veteran was independent based on his current set up.  The 
June 1997 notation continues to note that the veteran tired 
easily and the Board acknowledges that the veteran's 
"current set up" included the assistance of his aide rather 
than showing the veteran's ability to perform activities of 
daily living on his own.  The Board further notes that the 
1998 field examiner emphasized the veteran's difficulties 
with ambulation and with breathing, noting that the veteran 
had trouble with even minimal exertion.  The field examiner 
concluded that without the assistance of his aide the veteran 
would therefore be unable to maintain a sanitary environment 
or to even cook for himself, and thus would not be able to 
care for himself alone.  Finally, despite documentation of 
the veteran's ability to generally care for himself with 
respect to dressing or eating, the medical evidence is 
consistent in noting problems with balance, ambulation, 
fatigue and shortness of breath on exertion and the 
evidentiary record is itself consistent in showing that the 
veteran has, in fact, had assistance with daily activities 
such as cooking, cleaning, etc. throughout the pendency of 
this claim period.



Thus, it is reasonably apparent from the evidence of record 
that there is a likelihood that there is a need for the 
veteran to have assistance with at least some of the 
activities of daily living contemplated under the criteria 
for special monthly pension, and, that without such help the 
veteran is in danger of living in an unsanitary environment 
or to otherwise put himself at risk such as by falling or 
passing out when attempting to perform such activities 
without assistance.  The law does not require that the 
veteran is so helpless as to need constant aid and attendance 
or to require assistance with all activities, only that there 
be a regular need for such assistance.  
See 38 C.F.R. § 3.352(a).  Accordingly, based on the evidence 
of record, and resolving all doubt in the veteran's favor, 
see 38 U.S.C.A. § 5107, there is sufficient evidence of 
record to find that the veteran required care and assistance 
on a regular basis to provide for his daily needs and to 
protect him from the hazards and dangers incident to his 
daily environment prior to April 9, 1999, for purposes of 
entitlement to special monthly pension.  


ORDER

Entitlement to special monthly pension prior to April 9, 
1999, based upon the need for regular aid and attendance of 
another person, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

